OFFICE ACTION
Response to Amendments
1.	The amendments of Claims 1, 10 and 17, filed on June 09, 2021, are acknowledged.	
Claim Rejections – 35 U.S.C. §103

    PNG
    media_image1.png
    128
    291
    media_image1.png
    Greyscale
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:		         FIG. 8 >>>       
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image2.png
    146
    123
    media_image2.png
    Greyscale
3.	Claims 1-17 are rejected under 35 U.S.C. §103(a) as being unpatentable over Ahn et al (U.S. Patent No. 10,636,795) in view of Dewey et al (U.S. Patent No. 9,818,847). 
In re claim 1, Ahn discloses a capacitor structure, comprising: 
- a lower electrode 22 on a substrate [Fig. 1];
- a dielectric layer 30 on the substrate [col. 3, ln.50]; and 				      FIG. 1 >>>
- an upper electrode 24 on the dielectric layer 30 and spaced apart from the lower electrode 22 by the dielectric layer 30, wherein the lower electrode, the dielectric layer and the upper electrode form a capacitor 10 [col. 3, lns.46-50], 		      			      
. wherein the lower electrode 22 includes a metal nitride having a chemical formula of M1Ny (M1 is a first metal, and y is a positive real number) [col. 3, lns.53-58], and
. wherein the dielectric layer 30 includes a metal oxide and nitrogen, the metal oxide having a chemical formula of M2Ox (M2 is a second metal, and x is a positive real number, and M1 and M2 are the same, or different) [Fig. 1 and col. 4, lns.30-35].
	Ahn is silent about the amount of nitrogen in lower electrode 22.  
Dewey, teaching an analogous art to that of Ahn, discloses “detectable levels of nitrogen are present in the work function metal 120A, the amount of nitrogen is greatest at the gate electrode metal interface with the gate dielectric layer 130, reducing to trace levels within the work function metal 120A and/or bulk metal 120B at points distal from the gate dielectric interface” [col. 5, ln.5, in Dewey].  Dewey therefore teaches or suggests a maximum value of a detection intensity of nitrogen in the dielectric layer is greater than a maximum value of a detection intensity of nitrogen in the lower electrode.
It would have been obvious to a person having skills in the art to have modified the dielectric layer in Dewey by utilizing “a maximum value of a detection intensity of nitrogen in the dielectric layer is greater than a maximum value of a detection intensity of nitrogen in the lower electrode” for the purpose of suppressing from transitioning to the underlying electrode, and of reducing to trace levels within a work function metal and/or bulk metal at points distal from a gate dielectric interface.
In re claim 2, Dewey discloses the dielectric layer 30 including an amine group or a nitrogen compound having the amine group as a substituent [col. 5, ln.33 thru col. 6, ln.46, in Dewey].
In re claim 3, Dewey discloses the detection amount of nitrogen in the dielectric layer having a maximum value between a bottom surface and a central portion thereof [col. 5, ln.5].
In re claim 4, Dewey discloses the detection amount of nitrogen in the dielectric layer 30 having a minimum value at an upper surface thereof [col. 5, ln.5].
In re claim 5, Dewey discloses the detection amount of nitrogen in the dielectric layer having a value greater at a bottom surface than at an upper surface thereof [col. 5, ln.5].
In re claim 6, Dewey discloses the detection amount of nitrogen in the lower electrode 22 having a value gradually increasing from a bottom surface toward an upper surface thereof [col. 5, ln.5].
In re claim 7, Ahn discloses each of the first and second metals including at least one selected from a group consisting Ru, Ir, Ti, Ta, W, Zr, Hf, ZrHfSi, Al, … [col. 3, lns.53-58, col 4, lns.30-35].
In re claim 8, Ahn suggests the first metal 22 (e.g., Ru, Ir, Ti, Ta, W, & conductive metal oxide) and the second metal 30 (e.g., Zr, Hf, ZrHfSi, Al, or combination) including different materials from each other.
In re claim 9, Ahn suggests the lower electrode 22 including TiN [col. 3, ln.56], and the dielectric layer 30 including AlO and/or ZrO [Fig. 1 and col. 4, ln.35].
In re claim 10, Ahn discloses a capacitor structure, comprising: 
- a lower electrode 22 on a substrate [Fig. 1];
- a dielectric layer 30 on the substrate[col. 3, ln.50]; and 
24 on the dielectric layer 30 and spaced apart from the lower electrode 22 by the dielectric layer 30, wherein the lower electrode, the dielectric layer and the upper electrode form a capacitor 10 [col. 3, lns.46-50], 		      			      
. wherein the lower electrode 22 includes a metal nitride having a chemical formula of M1Ny (M1 is a first metal, and y is a positive real number) [col. 3, lns.53-58], 
. wherein the dielectric layer 30 includes a metal oxide and nitrogen, the metal oxide having a chemical formula of M2Ox (M2 is a second metal, and x is a positive real number, and M1 and M2 are the same, or different) [Fig. 1 and col. 4, lns.30-35], and
. wherein the dielectric layer 30 includes a first portion and a second portion [Fig. 1].
	Ahn is silent about an amount of nitrogen in the first portion.  
Dewey discloses “detectable levels of nitrogen are present in the work function metal 120A, the amount of nitrogen is greatest at the gate electrode metal interface with the gate dielectric layer 130, reducing to trace levels within the work function metal 120A and/or bulk metal 120B at points distal from the gate dielectric interface” [col. 5, ln.5]. Dewey therefore teaches or suggests a detection amount of nitrogen in the first portion increasing from a bottom toward a top thereof, and a detection amount of nitrogen in the second portion decreasing from a bottom toward a top thereof.
It would have been obvious to a person having skills in the art to have modified the dielectric layer in Ahn by utilizing “a maximum value of a detection intensity of nitrogen in the dielectric layer is greater than a maximum value of a detection intensity of nitrogen in the lower electrode” for the purpose of reducing to trace levels within a work function metal and/or bulk metal at points distal from a gate dielectric interface.
In re claim 11, Dewey discloses the detection amount of nitrogen in the dielectric layer 30 having a maximum value at a boundary between the first portion and the second portion [col. 5, ln.5].
In re claim 12, Dewey discloses the second portion of the dielectric layer having a thickness greater than a thickness of the first portion thereof [col. 5, ln.27].
In re claim 13, Dewey discloses a detection amount of nitrogen in the lower electrode 22 having minimum value at a bottom surface and a maximum value at an upper surface thereof [col. 5, ln.5].
In re claim 14, Dewey discloses the detection amount of nitrogen in the lower electrode having a value gradually increasing from the bottom surface toward the upper surface thereof [col. 5, ln.5].
In re claim 15, Dewey discloses a maximum detection amount of nitrogen in the dielectric layer 30 being greater than a maximum detection amount of nitrogen in the lower electrode 120 [col. 5, ln.5].
In re claim 16, Ahn suggests the lower electrode 22 including TiN [col. 3, ln.56], and the dielectric layer 30 including AlO and/or ZrO [Fig. 1 and col. 4, ln.35].
In re claim 17, Ahn discloses semiconductor device, comprising:
- gate structures 120 each extending at an upper portion of a substrate 102 [Fig. 18A] in a first direction parallel to an upper surface of the substrate, the gate structures being spaced apart from each other in a second direction parallel to the upper surface of the substrate and intersecting the first direction [col 21];
- bit line structures 130 spaced apart from each other in the first direction, each of the bit lines extending in the second direction on the gate structures 120 [Fig. 18B and col. 21, ln.40];
- at least one contact plug structure 146 adjacent to at least one of the bit line structures 130; and
- a capacitor structure 160 contacting an upper surface of the at least one contact plug structure 146, 
. wherein the capacitor structure 160 includes a lower electrode 162, a dielectric layer 164, and an upper electrode 166 sequentially stacked with the upper electrode 166 spaced apart from the lower electrode 162 by the dielectric layer 164, wherein the lower electrode, the dielectric layer and the upper electrode form a capacitor (i.e., capacitor structure 160, in Fig. 18H and col. 22, lns.12-50),	      
. wherein the lower electrode includes a metal nitride having a chemical formula of M1Ny, where M1 is a first metal, and y is a positive real number (i.e., lower electrode 22, in Fig. 1 and col. 3, lns.53-58), and
. wherein the dielectric layer includes a metal oxide and nitrogen, the metal oxide having a chemical formula of M2Ox, where M2 is a second metal, and x is a positive real number, and M1 and M2 are the same, or different (i.e., dielectric layer 30, in Fig. 1 and col. 4, lns.30-35).
	Ahn is silent about the amount of nitrogen in lower electrode 22.  
Dewey discloses “detectable levels of nitrogen are present in the work function metal 120A, the amount of nitrogen is greatest at the gate electrode metal interface with the gate dielectric layer 130, reducing to trace levels within the work function metal 120A and/or bulk metal 120B at points distal from the gate dielectric interface” [col. 5, ln.5, in Dewey].  Dewey therefore teaches or suggests a maximum value of a detection intensity of nitrogen in the dielectric layer being greater than a maximum value of a detection intensity of nitrogen in the lower electrode.
It would have been obvious to a person having skills in the art to have modified the dielectric layer in Dewey by utilizing “a maximum value of a detection intensity of nitrogen in the dielectric layer is greater than a maximum value of a detection intensity of nitrogen in the lower electrode” for the purpose of suppressing from transitioning to the underlying electrode, and of reducing to trace levels within a work function metal and/or bulk metal at points distal from a gate dielectric interface.
Response to Arguments
4.	Applicants’ arguments 06/19/2021 have been fully considered and are persuasive.  The Examiner notes that Ahn (previously cited) in view of Dewey does obviate the pending claims, as detailed above.
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 24, 2021											    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815